 

2011 EQUITY INCENTIVE PLAN
OF BUCCANEER HOLDINGS, INC.
RESTRICTED STOCK AWARD AGREEMENT
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is entered into as of
this          day of      (the “Grant Date”) by and between Buccaneer Holdings,
Inc. (the “Company”) and                  (the “Recipient”).
AGREEMENT
In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:
ARTICLE 1
DEFINITIONS
1.1    Definitions. As used in this Agreement, and unless the context requires a
different meaning, the following terms have the meanings specified below. All
capitalized terms used in this Agreement without definition shall have the
meanings ascribed in the Plan.
(a)    “Change in Control” means any transaction or series of transactions
pursuant to which any Person or group of related Persons other than the Carlyle
Entities and their respective Affiliates in the aggregate acquire(s) (a)
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of equity securities of the Company possessing the voting power (other than
voting rights accruing only in the event of a default, breach or event of
noncompliance that has not yet occurred) to elect a majority of the Board
(whether by merger, consolidation, reorganization, combination, sale or transfer
of the Company’s equity, securityholder or voting agreement, proxy, power of
attorney or otherwise) or (b) all or substantially all of the Company’s assets
determined on a consolidated basis; provided that a Public Offering shall not
constitute a Change in Control; provided, further, that any transaction or
series of transactions shall only constitute a Change in Control if such
transaction or series of transactions constitutes a “change in control event”
within the meaning of Section 409A of the Code.
(b)    “Contractual Obligation” means as to any Person, any provision of any
security issued by such Person or any provision of any agreement, lease of real
or personal property, undertaking, contract, indenture, mortgage, deed of trust
or other instrument to which such Person is a party or by which it or any of its
property is bound.
(c)    “Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, and any corporation or other entity exercising public
functions owned or controlled, through stock or capital ownership or otherwise,
by any of the foregoing.
(d)    “Plan” means the 2011 Equity Incentive Plan of Buccaneer Holdings, Inc.,
as may be amended from time to time.
(e)    “Public Offering” shall mean the sale in an underwritten public offering
registered under the Securities Act of equity securities of the Company or a
corporate successor to the Company.
(f)    “Requirements of Law” means, as to any Person, the provisions of the
Certificate of Incorporation and By-laws or other organizational or governing
documents of such Person, and any law, treaty, rule, regulation, right,
privilege, qualification, license or franchise, order, judgment, or
determination, in each case, of an arbitrator or a court or other Governmental
Authority, in each case, applicable to or binding upon such Person or any of its
property (or to which such Person or any of its property is subject) or
applicable to any or all of the transactions contemplated by, or referred to in,
this Agreement.
(g)    “Restrictions” means the restrictions and conditions set forth in Section
3 and Section 4 below, as applicable with respect to the Restricted Shares and
the Retained Distributions (as defined below).
ARTICLE 2    
ISSUANCE OF COMMON STOCK
2.1    Issuance of Restricted Shares. Upon the terms and subject to the
conditions set forth herein (including all exhibits hereto) and in the Plan and
the Stockholders Agreement, contemporaneously with the execution and delivery of
this Agreement, the Company is issuing to the Recipient from the Plan, and the
Recipient is receiving from the Company, _______ Shares (the “Restricted
Shares”). The Recipient hereby agrees that except as required by law, he or she
will not disclose to any Person other than the Recipient’s spouse and/or tax or
financial advisor (if any) the grant of the Restricted Shares or any of the
terms or provisions hereof without the prior approval of the Administrator, and
the Recipient agrees that, in the discretion of the Administrator, the
Restricted Shares shall be forfeited if the Recipient violates the
non-disclosure provisions of this Section 2.1. In connection with the grant of
the Restricted Shares, the Recipient shall cause his or her spouse, if any, to
execute the consent attached hereto as Exhibit A as soon as practicable
following the Grant Date.
2.2    Manner of Issuance of Restricted Shares. Restricted Shares issued
pursuant to this Agreement shall only be issued following the occurrence of all
of the following:
(a)    Execution by the Recipient of this Agreement;
(b)    Execution by the Recipient of the Stockholders Agreement; and
(c)    Delivery to the Company one or more stock powers endorsed in blank
relating to the Restricted Shares, which will permit transfer to the Company of
all or any portion of the Restricted Shares and any securities constituting
Retained Distributions that shall be forfeited or surrendered or that shall not
become vested in accordance with this Agreement.


2.3    Conditions to Issuance of Stock Certificates.
(a)    The Administrator may, in good faith in the reasonable exercise of its
discretion, take whatever additional actions it deems appropriate to effect
compliance by the Company and the Recipient of the Securities Act, the Exchange
Act and any other federal or state securities laws or regulations, including,
without limitation, placing legends on share certificates pursuant to Section
2.3(b) or otherwise. A certificate of shares will be delivered to the Recipient
at the Company’s principal place of business following the receipt by the
Company of the executed documents referenced in Section 2.2 above or the Company
may, in the Administrator’s discretion, retain physical possession of the
certificate until such time as the Administrator deems appropriate (including,
without limitation, until such time or times that the Restrictions have lapsed
pursuant to Section 4). In lieu of the delivery of certificates, evidence of
ownership in the Restricted Shares may be evidenced by the book-entry method.
The Company shall not have any liability to the Recipient for any delay in the
delivery of certificates issued in respect of the Restricted Shares.
Notwithstanding the above, the Company shall not be required to issue or deliver
any certificate or certificates for Restricted Shares issued or otherwise
evidence ownership in another form (e.g., book entry) prior to fulfillment of
all of the following conditions:
(i)    The admission of such Restricted Shares to listing on any and all stock
exchanges on which such class of stock is then listed;
(ii)    The completion of any registration or other qualification of such
Restricted Shares, or the determination of exemption from registration or
qualification, under any state or federal law or under the rulings or
regulations of the Securities and Exchange Commission or any other governmental
regulatory body, which the Administrator shall, in good faith, in the reasonable
exercise of discretion, deem necessary or advisable; and
(iii)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in good faith, in the
reasonable exercise of its discretion, determine to be necessary or advisable.
(b)    To the extent the Company delivers a certificate of shares pursuant to
Section 2.3(a), such certificate will bear the following legend (or one to
substantially similar effect):
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR STATE SECURITIES
LAWS AND CANNOT BE OFFERED, SOLD, OR TRANSFERRED IN THE ABSENCE OF REGISTRATION
OR EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS AND REGULATIONS PROMULGATED THEREUNDER. THE SHARES REPRESENTED
BY THIS CERTIFICATE HAVE BEEN ACQUIRED BY THE REGISTERED OWNER HEREOF FOR
INVESTMENT AND NOT WITH A VIEW TO OR FOR SALE IN CONNECTION WITH ANY
DISTRIBUTION THEREOF IN VIOLATION OF THE SECURITIES ACT. THE SHARES MAY NOT BE
SOLD, PLEDGED, TRANSFERRED OR ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT
FROM REGISTRATION UNDER THE PROVISIONS OF THE SECURITIES ACT OR ANY APPLICABLE
STATE SECURITIES LAWS, OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT OR IN
A TRANSACTION OTHERWISE IN COMPLIANCE WITH APPLICABLE FEDERAL AND STATE
SECURITIES LAWS.”
“ANY SALE OR OTHER TRANSFER, PLEDGE OR HYPOTHECATION (“TRANSFER”) OF THIS
SECURITY IS RESTRICTED BY THE TERMS OF THE MANAGEMENT STOCKHOLDERS AGREEMENT
DATED APRIL 6, 2011, AS AMENDED OR AMENDED AND RESTATED AND IN EFFECT, BY AND
AMONG THE COMPANY AND THE OTHER PARTIES THERETO AND MAY NOT BE TRANSFERRED
EXCEPT IN COMPLIANCE THEREWITH.”
ARTICLE 3    
RESTRICTIONS
3.1    Restrictions. Subject to Section 3.2, the Recipient shall have all rights
and privileges of a stockholder of the Company with respect to the Restricted
Shares, including voting rights and the right to receive dividends paid with
respect to such Restricted Shares, except that until such time as the
Restrictions have lapsed pursuant to Section 4, the following provisions shall
apply:
(d)    The Recipient shall not be entitled to delivery of the certificate or
certificates for any of the Restricted Shares until the Restrictions have lapsed
with respect thereto pursuant to Section 4;
(e)    The Company will retain custody of all cash dividends and other
distributions (“Retained Distributions”) made or declared with respect to the
Restricted Shares (and such Retained Distributions will be subject to the
Restrictions and the other terms and conditions under this Agreement that are
applicable to the Restricted Shares) until such time, if ever, as the Restricted
Shares with respect to which such Retained Distributions shall have been made,
paid or declared shall have become Vested (as defined below), and such Retained
Distributions shall not bear interest or be segregated in separate accounts;
(f)    In addition to any terms and conditions of the Plan and the Stockholders
Agreement, the Restricted Shares may not be sold, transferred, assigned, pledged
or otherwise encumbered or disposed of by Recipient before the Restrictions have
lapsed pursuant to Section 4; and
(g)    The Restricted Shares and Retained Distributions shall be subject to
forfeiture upon termination of Executive’s employment with the Company to the
extent set forth in Section 4 and upon the breach of any of the terms or
conditions of this Agreement.
3.2    Proxy Holder. Notwithstanding Section 3.1, during the period beginning on
the Grant Date and ending on the date the Restrictions lapse pursuant to Section
4, the Recipient hereby grants to Carlyle Partners V, L.P. (“Carlyle”) or any
affiliate of Carlyle (as designated by Carlyle) the Recipient’s proxy, and
appoints Carlyle or such affiliate as the Recipient’s attorney in fact (with
full power of substitution) (in such capacity, a “Proxy Holder”), to vote or act
by written consent with respect to the Restricted Shares in connection with any
and all matters as to which any vote or actions may be requested or required.
This proxy is coupled with an interest and shall be irrevocable, and the
Recipient will take further action or execute such other instruments as may be
reasonably necessary to effectuate the intent of this proxy. The Recipient
acknowledges that the Proxy Holder is not acting as a fiduciary for the
Recipient and may act in the interests of the Proxy Holder which may be
different from those of the Recipient. The Proxy Holder shall not have any
liability to the Recipient as a result of any action taken or failure to take
action pursuant to the foregoing proxy. The Company hereby acknowledges the
receipt of and the validity of the foregoing irrevocable proxy and hereby agrees
to recognize the Proxy Holder as the sole attorney and proxy for the Recipient
with respect to the Restricted Shares at all times prior to the lapse of the
Restrictions pursuant to Section 4.
3.3    Improper disposal. Any attempt to dispose of Restricted Shares in a
manner contrary to the Restrictions or any other written agreement to which the
Company and the Recipient are parties shall be ineffective and void ab initio.
ARTICLE 4    
WHEN RESTRICTIONS LAPSE
4.1    Vesting. Subject to Sections 4.2 and 4.3, the Restrictions shall lapse
with respect to all of the Restricted Shares and the Restricted Shares shall
become vested and non-forfeitable (“Vested”) in three equal and cumulative
installments as follows:
(c)    The first installment shall consist of 33.33% of the Restricted Shares
and shall become Vested on the first anniversary of the Grant Date;
(d)    The second installment shall consist of 33.33% of the Restricted Shares
and shall become Vested on the second anniversary of the Grant Date; and
(e)    The third installment shall consist of 33.33% of the Restricted Shares
and shall become Vested on the third anniversary of the Grant Date.
4.2    Termination of Service. In the event of the termination of service as a
Service Provider with the Company and its Subsidiaries, the unvested Restricted
Shares shall be automatically forfeited by the Recipient as of the date of such
termination of service and shall not thereafter become Vested; provided that,
all Restricted Shares shall become Vested in the event of termination of service
as a Service Provider by the Company without Cause within the twelve (12)-month
period immediately following a Change in Control.
4.3    Discretionary Vesting. The Administrator may, in its sole discretion,
accelerate the vesting of any portion of the Restricted Shares that has not been
forfeited pursuant to Section 4.2 and has not otherwise become Vested pursuant
to Section 4.1 or Section 4.2.
ARTICLE 5    
REPRESENTATIONS AND WARRANTIES OF THE RECIPIENT
The Recipient hereby represents and warrants with respect to the Restricted
Shares issued pursuant to this Agreement, as of the date hereof, as follows:
5.1    Authorization. The Recipient has the necessary authority and capacity to
enter into and perform his or her obligations under this Agreement.
5.2    Noncontravention. The execution, delivery and performance of this
Agreement by the Recipient and the consummation of the transactions contemplated
hereby, do not and will not (a) violate any Requirements of Law applicable to
the Recipient, or (b) result in a material breach or default under any of the
Contractual Obligations of the Recipient, or under any order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority, in
each case applicable to the Recipient or the Recipient’s properties.
5.3    Binding Effect. This Agreement has been duly executed and delivered by
the Recipient, and this Agreement constitutes the legal, valid and binding
obligations of the Recipient, enforceable against the Recipient in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.
5.4    Governmental Authorization; Third Party Consent. No approval, consent,
compliance, exemption, authorization, or other action by, or notice to, or
filing with, any Governmental Authority or any other Person in respect of any
Requirements of Law, and no lapse of a waiting period under any Requirements of
Law, is necessary or required in connection with the execution, delivery or
performance by the Recipient (including, without limitation, the acquisition of
the Restricted Shares) or enforcement against the Recipient of this Agreement or
the transactions contemplated hereby.
5.5    Broker’s, Finder’s or Similar Fees. There are no brokerage commissions,
finder’s fees or similar fees or commissions payable in connection with the
transactions contemplated hereby based on any agreement, arrangement or
understanding with the Recipient or any action taken by the Recipient. The
Company shall not be liable for any costs or expenses incurred by or on behalf
of the Recipient in connection with this Agreement or the transactions
contemplated hereby.
5.6    Securities Law Representations.
(a)    The Recipient is receiving the Restricted Shares for investment for his
or her own account and not with a view to, or for resale in connection with, the
distribution or other disposition thereof, other than as contemplated hereby.
(b)    The Recipient has been given the opportunity to obtain any information or
documents which he or she deems necessary to evaluate the merits and risks
related to his or her investment in the Restricted Shares and to verify the
information received, and the Recipient’s knowledge and experience in financial
and business matters are such that he or she is capable of evaluating the merits
and risks of his or her receipt of the Restricted Shares.
(c)    The Recipient’s financial condition is such that he or she can afford to
bear the economic risk of holding the Restricted Shares for an indefinite period
of time and has adequate means for providing for the Recipient’s current needs
and contingencies and to suffer a complete loss of his or her investment in the
Restricted Shares.
(d)    The Recipient hereby consents to the placement of a restrictive legend as
contemplated herein and by the Stockholders Agreement.
(e)    The Recipient is an “accredited investor,” as that term is defined in
Regulation D under the Securities Act.
ARTICLE 6    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
The Company hereby represents and warrants to the Recipient, as of the date
hereof, as follows:
6.1    Organization, Good Standing, Corporate Power and Qualification. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to carry on its business as presently conducted. The Company is
qualified to transact business and is in good standing in each jurisdiction
where it is required to be so qualified, except where the failure to be so
qualified would not have a material adverse effect.
6.2    Authority; Binding Effect. The Company has the requisite corporate power
and authority to enter into and deliver this Agreement, perform its obligations
herein, and consummate the transactions contemplated hereby. This Agreement is a
valid, legal and binding obligation of the Company enforceable against it in
accordance with its terms, except to the extent that enforceability may be
limited by applicable bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and subject to general principles of
equity.
6.3    No Conflicts. Neither the execution and delivery of this Agreement, nor
the consummation of the transactions contemplated hereby, will result in any
material violation of (a) the charter and by-laws of the Company, and (b) any
applicable law, ordinance, rule or regulation or any applicable order of any
court or governmental authority, which violation, conflict or default would have
a material adverse effect on the business, assets, properties, financial
condition or results of operations of the Company or on the ability of the
Company to perform its obligations hereunder.
6.4    The Shares. The Restricted Shares, when issued and delivered in
accordance with the terms and for the consideration set forth in this Agreement,
will be validly issued, fully paid and nonassessable and free of restrictions on
transfer other than (a) restrictions on transfer under applicable state and
federal securities laws, (b) the terms and conditions of the Plan and the
Stockholders Agreement and (c) liens or encumbrances created by or imposed by
the Recipient.
6.5    No Broker Fees. The Company has not employed any investment banker,
broker or finder or incurred any actual or potential liability or obligation,
whether direct or indirect, for any brokers’ fees or finders’ fees in connection
with the transactions contemplated by this Agreement, for which the Recipient
will be liable.
ARTICLE 7    
TAXATION
7.1    Withholdings. Whenever Restrictions lapse with respect to the Restricted
Shares pursuant to Section 4, the Company shall notify the Recipient of the
amount of tax, if any, which must be withheld by the Company under all
applicable federal, state and local tax laws. The Recipient agrees to make
arrangements with the Company to (a) remit a cash payment of the required amount
to the Company or (b) authorize the deduction of such amount from the
Recipient’s compensation. Notwithstanding the prior sentence, the Company shall,
upon the Recipient’s request, accept surrender of a whole number of Restricted
Shares (or other Shares held by the Recipient) having a Fair Market Value,
determined as of the date the amount of tax to be withheld is to be determined
pursuant to the Code or other applicable law (the “Tax Date”), not in excess of
the minimum of tax required to be withheld by law (or such lower amount as may
be necessary to avoid variable award accounting) to cover all or a portion of
the applicable withholding taxes (with the remainder paid pursuant to the
preceding sentence). Request for such surrender shall be made in writing in a
form acceptable to the Administrator and shall be subject to the following
restrictions: (i) the election must be made on or prior to the applicable Tax
Date and (ii) once made, the election shall be irrevocable as to the particular
Shares for which the election is made. Any adverse consequences to the Recipient
arising in connection with the share withholding procedure set forth in this
Section 7.1 shall be the sole responsibility of the Recipient.
7.2    83(b) Election. The Recipient has reviewed with his or her own tax
advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Agreement. The Recipient is relying solely on
such advisors and not on any statements of the Company or any of its agents.
Except as provided below, the Recipient understands that he or she (and not the
Company) shall be responsible for his or her own tax liability that may arise as
a result of the transactions contemplated by this Agreement. The Recipient
understands that it may be beneficial in certain circumstances to elect to be
taxed as of the Grant Date rather than when the Restrictions lapse by filing an
election under Section 83(b) of the Code (an “83(b) Election”), with the
Internal Revenue Service within 30 days from the Grant Date. If the Recipient
files an 83(b) Election, the Recipient shall deliver a copy of such election to
the Company promptly after filing such election with the Internal Revenue
Service. THE RECIPIENT ACKNOWLEDGES THAT IT IS HIS OR HER RESPONSIBILITY AND NOT
THE COMPANY’S TO TIMELY FILE THE 83(B) ELECTION, EVEN IF HE OR SHE REQUESTS THE
COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON HIS OR HER BEHALF.
ARTICLE 8    
MISCELLANEOUS
8.1    The Plan and Stockholders Agreement. Any Restricted Shares acquired
pursuant to this Agreement shall also be subject to the terms and conditions of
the Plan and the Stockholders Agreement. In the event of a conflict between the
terms of this Agreement and the Plan or the Stockholders Agreement, the terms of
the Plan or the Stockholders Agreement shall control.
8.2    Amendment and Waiver. This Agreement may be wholly or partially amended
or otherwise modified, suspended or terminated at any time or from time to time
by the Administrator or the Board; provided that, except as provided by Section
8.1 of the Plan, neither the amendment, modification, suspension nor termination
of this Agreement shall, without the consent of the Recipient, materially impair
any rights or obligations under the Restricted Shares.
8.3    Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
8.4    Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
8.5    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law principles of any jurisdiction.
8.6    Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired.
8.7    Entire Agreement. This Agreement, together with the Stockholders
Agreement and the Plan, is intended by the parties hereto as a final expression
of their agreement and is intended to be a complete and exclusive statement of
the agreement and understanding of the parties hereto in respect of the subject
matter contained herein. There are no restrictions, promises, warranties or
undertakings, other than those set forth herein or therein. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to such subject matter.
8.8    Further Assurances. Each of the parties shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.
8.9    Recipient Representation; Not a Contract of Service. The Recipient hereby
represents that the Recipient’s execution of this Agreement and participation in
the Plan is voluntary and that the Recipient has in no way been induced to enter
into this Agreement in exchange for or as a requirement of the expectation of
service with the Company or any of its Subsidiaries. Nothing in this Agreement
or in the Plan shall confer upon the Recipient any right to continue as a
Service Provider or shall interfere with or restrict in any way the rights of
the Company or its Subsidiaries, which are hereby expressly reserved, to
discharge the Recipient at any time for any reason whatsoever, with or without
Cause except pursuant to an employment or consulting agreement executed by and
between the Company and the Recipient and approved by the Board.
8.10    Conformity to Securities Laws. The Recipient acknowledges that the Plan
and this Agreement is intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated thereunder by the Securities and Exchange
Commission, including without limitation Rule 16b-3. Notwithstanding anything
herein to the contrary, the Plan, the Stockholders Agreement and this Agreement
shall be administered, and the Restricted Shares are granted, only in such a
manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules and regulations.
8.11    Data Privacy Consent. As a condition of the Restricted Share grant, the
Recipient explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of personal data as described in this
paragraph by and among, as applicable, the Company and its Subsidiaries and
Affiliates for the exclusive purpose of implementing, administering and managing
the Recipient’s participation in the Plan. The Recipient understands that the
Company and its Subsidiaries and Affiliates hold certain personal information
about the Recipient, including the Recipient’s name, home address and telephone
number, date of birth, social insurance number or other identification number,
salary, nationality, job title, any shares of stock or directorships held in the
Company, details of all restricted stock or any other entitlement to Shares
awarded, canceled, exercised, vested, unvested or outstanding in the Recipient’s
favor, for the purpose of implementing, managing and administering the Plan (the
“Data”). The Recipient further understands that the Company and its Subsidiaries
and Affiliates may transfer the Data amongst themselves as necessary for the
purpose of implementation, administration and management of the Recipient’s
participation in the Plan, and that the Company and its Subsidiaries and
Affiliates may each further transfer the Data to any third parties assisting the
Company in the implementation, administration and management of the Plan. The
Recipient understands that these recipients may be located in the Recipient’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than the Recipient’s country. The Recipient
understands that he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting his or her local human
resources representative. The Recipient authorizes such recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing the Recipient’s
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom the Recipient may elect
to deposit any Shares. The Recipient understands that the Data will be held only
as long as is necessary or appropriate to implement, administer, and manage the
Recipient’s participation in the Plan. The Recipient understands that he or she
may, at any time, view the Data, request additional information about the
storage and processing of the Data, require any necessary amendments to the
Data, or refuse or withdraw the consents herein in writing, in any case without
cost, by contacting his or her local human resources representative. The
Recipient understands that refusal or withdrawal of consent may affect the
Recipient’s ability to participate in the Plan. For more information on the
consequences of refusal to consent or withdrawal of consent, the Recipient
understands that he or she may contact his or her local human resources
representative.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement or caused this Agreement to be executed and delivered by their
authorized representatives as of the date first above written.






[svr123113ex1019image1.jpg]BUCCANEER HOLDINGS, INC.


By:                        
    
Name: Jim Attwood
Title: Chairman




RECIPIENT


By:                        
Name:








EXHIBIT A


CONSENT
As the undersigned spouse of the Recipient, I hereby acknowledges that I have
read that certain Restricted Stock Award Agreement by and between my spouse and
the Company and dated as of August 16, 2013 (the “Restricted Stock Agreement”),
the Plan and the Stockholders Agreement (collectively, the “Agreements”), and
that I understand their contents. I am aware that the Agreements provide for the
repurchase of the Restricted Shares under certain circumstances and impose other
restrictions on the transfer of such Restricted Shares. I agree that my spouse's
interest in the Restricted Shares are subject to the Agreements and any interest
I may have in such Restricted Shares shall be irrevocably bound by the
Agreements and further that my community property interest, if any, shall be
similarly bound by the Agreements.
I am aware that the legal, financial and other matters contained in the
Agreements are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Agreements that I will waive such right.
Capitalized terms used in this consent and not defined herein shall have the
meanings given to such terms in the Restricted Stock Agreement.
                        
Spouse
                        
Witness










